DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5, 7-14 are allowed.

EXAMINER’S AMENDMENT

Responsive to the Office Action dated May 5, 2022, claims 4 and 6 were canceled by Applicant based on the claim amendments filed on June 8th, 2022.Because of this, the status dependency for claim 7 was then based on a canceled dependent claim 6. Therefore, under CFR 1.126, the status of dependency for claim 7 is amended via an Examiner’s Amendment that appears below, such that claim 7 depends on independent claim 1 rather than the canceled claim 6.

Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.




Claim 7 has been amended as follows:

7. (Currently Amended) The voltage-following series power supply circuit according to claim 1, wherein the sampling unit comprises a first resistor and a second resistor connected in series; a first end of the first resistor is connected to the power supply output end, and a second end is connected to a first end of the second resistor; a second end of the second resistor is connected to the ground input end; the second end of the first resistor and the first end of the second resistor are connected to a positive input end of the comparing amplifier unit.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUREL PRIFTI whose telephone number is (571)270-1743.  The examiner can normally be reached on M-F 8 a.m.- 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Ngoc Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUREL PRIFTI/Primary Examiner, Art Unit 2186                                                                                                                                                                                                        

Aurel Prifti     
 Primary Examiner
Art Unit 2186
Tel. (571) 270-1743
Fax (571) 270-2743

aurel.prifti@uspto.gov